Citation Nr: 0028430	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  95-12 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
eczematous dermatitis of the upper extremities.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended December 1973 
to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That rating decision granted service 
connection for eczematous dermatitis of the upper extremities 
at a noncompensable evaluation.  The veteran disagreed with 
the level of disability assigned.  A September 1995 rating 
decision increased the evaluation to 10 percent disabling, 
effective September 14, 1993, the date of his initial claim.  
The veteran continued to disagree with the level of 
disability assigned, and disagreed with the effective date of 
the grant of service connection. 

In a May 1997 decision, the Board denied an increased 
evaluation for the veteran's disability, and denied an 
earlier effective date of the grant of service connection.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In August 1999, the Court issued a Memorandum 
Decision which affirmed the Board's May 1997 decision with 
regard to the effective date claim, and vacated and remanded 
the portion of that decision relating to the evaluation of 
the veteran's disability. 


REMAND

During the course of this appeal, the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999), recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (as in this 
case) and a claim for an increased rating for a service-
connected disability.  The Court found two important reasons 
for this distinction.  The first was consideration of 
"staged" ratings (at the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found), and second was the adequacy 
of the statement of the case.  Although the Board has 
recharacterized the issue to reflect this distinction, the RO 
should consider the applicability of staged rating in this 
case.

The Board further notes that the most recent examination of 
the veteran's disability was conducted in June 1994.  This is 
over six years ago and may not reflect the current status of 
his disability.  As such, he should be afforded another VA 
compensation and pension examination to determine the current 
extent and nature of his disability.  The RO should also seek 
to obtain any records of his treatment for a skin disorder 
since June 1994, the most recent medical evidence of record.  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected skin disorder since 
June 1994.  After securing any necessary 
release, the RO should obtain these 
records.

2.  The veteran should be scheduled for a 
skin examination by a specialist in 
dermatology, if available, to determine 
the nature and extent of the veteran's 
service-connected eczematous dermatitis 
of the upper extremities.  

3.  The RO should readjudicate the 
veteran's claim for higher rating for 
eczematous dermatitis of the upper 
extremities.  The RO should consider the 
applicability of staged ratings per the 
Court's decision in Fenderson, supra.

Following completion of these actions, the veteran and his 
representative should be provided with a supplemental 
statement of the case and afforded a reasonable period of time 
in which to respond.  Thereafter, this case should be returned 
to the Board, if in order.  The veteran needs to take no 
action until so informed.  The purpose of this REMAND is to 
assist the veteran.  The Board intimates no opinion, either 
legal or factual, as to the ultimate outcome of this case.  
Further adjudication of the question involving an increased 
initial rating for eczematous dermatitis of the upper 
extremities will be postponed until the remand action is 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




